Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, filed 4/8/2021, with respect to the prior art rejections of claims 32-35 have been fully considered and are persuasive (see ¶2 below).  Therefore, all previous prior art rejections of claims 32-35 are hereby withdrawn. 

Allowable Subject Matter
2.	Claims 32-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 32, the combination of Hirota and Suzumura fails to disclose at least “a plurality of peripheral portions that are extended linearly, and in the blanking step, the supporting plate is blanked from the plate material so that one of the peripheral portions extends in parallel with an inner face, corresponding to one of the peripheral portions” because the circular members of Hirota do not have peripheral portions extended linearly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bauknecht et al. (USP 6,651,336) discloses a manufacturing method of a planetary carrier comprising a blanking step of blanking the support plate (2,3) from plate material (C2/L16-17).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto A Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        4/12/2021